       Case 1:19-cv-00513-EPG Document 28 Filed 09/21/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10
      ANA MARIE CALLERES,                               No. 1:19-CV-00513 (EPG)
11
                         Plaintiff,
12
             v.                                         STIPULATION AND [PROPOSED]
13                                                      ORDER FOR AWARD AND PAYMENT
      ANDREW SAUL,                                      OF ATTORNEYS FEES PURSUANT TO
14    COMMISSIONER OF                                   THE EQUAL ACCESS TO JUSTICE ACT
      SOCIAL SECURITY,                                  (28 U.S.C. §2412(d))
15
                         Defendant.                     (ECF No. 27)
16

17

18
            IT IS HEREBY STIPULATED by and between the parties, through their undersigned
19
     attorneys, subject to the approval of the Court, that Ana Marie Calleres (Plaintiff) be awarded
20
     attorney fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. §2412 (d), in the amount
21
     of seven thousand three hundred and fifty-three dollars and twenty-seven cents ($7,353.27). This
22
     represents compensation for legal services rendered on behalf of Plaintiff by counsel in
23
     connection with this civil action, in accordance with 28 U.S.C. §2412 (d).
24
            After the Court issues an Order for EAJA fees to Plaintiff, the government will consider
25
     the matter of Plaintiff’s assignment of EAJA fees to Plaintiff’s attorney. Pursuant to Astrue v.
26
     Ratliff, 560 U.S. 586, 598 (2010), the ability to honor the assignment will depend on whether the
27
     attorney fees are subject to any offset allowed under the United States Department of the
28
       Case 1:19-cv-00513-EPG Document 28 Filed 09/21/20 Page 2 of 3

 1   Treasury’s Offset Program. After the Order for EAJA fees is entered, the government will

 2   determine whether they are subject to any offset.

 3          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines

 4   that Plaintiff does not owe a federal debt subject to offset, then the government shall cause the

 5   payment of fees approved to be made payable to Melissa Newel or Newel Law (collectively

 6   “Plaintiff’s counsel”), pursuant to the assignment executed by Plaintiff. Any and all payments

 7   made shall be delivered to Plaintiff’s counsel.

 8          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA

 9   attorney fees and does not constitute an admission of liability on the part of Defendant under

10   EAJA. Payment of the agreed amount shall constitute a complete release from, and bar to, any

11   and all claims that Plaintiff and/or Plaintiff’s counsel may have relating to EAJA attorney fees

12   and expenses in connection with this action.

13          This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security

14   Act attorney fees under 42 U.S.C. §406(b), subject to the provisions of the EAJA.

15
                                                           Respectfully submitted,
16
     Dated: September 21, 2020                             NEWEL LAW
17

18
                                                    By:    Melissa Newel
19                                                         Melissa Newel
                                                           Attorney for Plaintiff
20                                                         ANA MARIE CALLERES
21

22   Dated: September 21, 2020                             MCGREGOR W. SCOTT
                                                           United States Attorney
23                                                         DEBORAH LEE STACHEL
                                                           Regional Chief Counsel, Region IX
24                                                         Social Security Administration
25
                                                    By:    Asim H. Modi*
26                                                         ASIM H. MODI
                                                           (*Authorized by email dated 09/21/2020
27                                                         Special Assistant U.S. Attorney
                                                           Attorneys for Defendant
28
       Case 1:19-cv-00513-EPG Document 28 Filed 09/21/20 Page 3 of 3

 1                                               ORDER
 2          IT IS HEREBY ORDERED that, pursuant to 28 U.S.C. §2412, fees in the amount of
 3
     seven thousand three hundred and fifty-three dollars and twenty-seven cents ($7,353.27) be
 4
     awarded subject to the terms of the Stipulation (ECF No. 27).
 5

 6

 7   IT IS SO ORDERED.

 8
        Dated:    September 21, 2020                         /s/
 9                                                    UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
